DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments submitted 09-27-2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “a value of a parameter indicative of a positional relation”. The language as stated does not distinctly define what is meant by “a value of a parameter indicative of a positional relation” or its essential quality, and does not clearly state the limitation of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2010039617 A) in view of Bowers (US 9230442 B2).

REGARDING CLAIM 1, Yamaguchi teaches, a processor (Yamaguchi: [0022] The computer 14 is configured to include a CPU), a non-transitory computer-readable storage medium (Yamaguchi: [0022] a ROM…a RAM); and a set of computer-executable instructions stored on the non-transitory computer-readable storage medium that cause the processor to (Yamaguchi: [0022] a ROM storing a program for executing a tracking processing routine to be described later): determine whether or not an object at a first position and an object at a second position represent a same object (Yamaguchi: [0034] When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images) based on the first position at which the object which exists in front of an own vehicle is detected by an electromagnetic wave sensor and the second position of the object detected from an image of a forward view of the own vehicle, the image being acquired by an image sensor (Yamaguchi: [0018] The object detection unit 22 detects an object region representing a pedestrian by pattern recognition from each of the first captured image and the second captured image acquired by the image input unit 20. The object detection unit 22 stores a pattern of image feature values of an area representing a pedestrian obtained by learning. Note that other existing detection methods may be used for the detection method of the object region, for example, detection results by other sensors such as millimeter wave radar and laser radar, time series images, or images captured by a stereo camera. A target area representing a pedestrian may be detected using a detection result obtained by detecting a three-dimensional object; [FIG. 2(A)(B), 3(A)(B), 4(A)(B)] first and second positions can be observed.); and change a determination condition in determining whether or not the object represents the same object (Yamaguchi: [0034] When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images) based on whether or not a portion of the object is outside the imaging region of the image sensor (Yamaguchi: [0034] When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person; [0007] Even if the tracked object is partially deformed by excluding the points that exist in the part that operates differently from the other parts and estimating the specific position in the area of the tracked object, The region of the tracking object in the second image can be estimated with high accuracy.).
Yamaguchi does not explicitly disclose, determine whether or not a portion of the object is outside of an imaging region of the image sensor, in which the object has been detected from the acquired image.
However, in the same field of endeavor, Bowers teaches, “The adaptive sensing system may be configured to identify objects that are at least partially obscured by other objects and, in response, the adaptive sensing system may be configured to modify the configuration of one or more sensors to obtain additional information pertaining to the obscured objects” (Bowers: [ABS]); “The sensors 110 may comprise active and/or passive sensing devices...radar sensing systems...electro-optical (EO) sensing systems...imaging systems (e.g., cameras, image processing systems, stereoscopic cameras, etc.)” (Bowers: (Col. 4, Ln. 54-65)), for the benefit of recognizing, tracking, and avoiding collision with objects that are distorted, deformed, obscured, or somehow unobservable in a vehicle environment.


REGARDING CLAIM 2, Yamaguchi in view of Bowers remains as applied above to claim 1 and further, Yamaguchi also teaches, the set of computer-executable instructions further cause the processor to: determine (Yamaguchi: Limitations addressed, claim 1 (supra)) a direction of positional changes of the object on the acquired image based on a plurality of the acquired images acquired at different times (Yamaguchi: [0034] When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person; [0007] Even if the tracked object is partially deformed by excluding the points that exist in the part that operates differently from the other parts and estimating the specific position in the area of the tracked object, The region of the tracking object in the second image can be estimated with high accuracy.); and change the determination condition in response to the direction of the positional changes of the object on the acquired images being determined to be downward (Yamaguchi: [0010] As described above, the tracking in the second image is performed based on the relative position of the specific position in the region representing the tracking target with respect to each of the feature points in the first image and each of the corresponding points in the second image. Even if the tracking object is partially deformed by estimating the specific position in the area representing the object and estimating the area representing the tracking object in the second image, the processing can be performed with a simple process. Can track the tracking object stably).
In this case "tracking" is interpreted as "determine a direction of positional changes of the object on the acquired image based on a plurality of the acquired images acquired at different times".
In this case, "Even if the tracking object is partially deformed by estimating the specific position" is capable of the intended use of tracking "the direction of the positional changes of the object on the acquired images is determined to be downward".

REGARDING CLAIM 3, Yamaguchi in view of Bowers remains as applied above to claim 1 and further, Yamaguchi also teaches, the set of computer-executable instructions further cause the processor to: calculate (Yamaguchi: Limitations addressed, claim 1 (supra)) an electromagnetic wave search region and an image search region, and set, to the determination condition, a condition that there is a region which overlaps on both the calculated electromagnetic wave search region and the calculated image search region (Yamaguchi: [0022] The object detection unit 22 detects an object region representing a pedestrian by pattern recognition from each of the first captured image and the second captured image acquired by the image input unit 20. The object detection unit 22 stores a pattern of image feature values of an area representing a pedestrian obtained by learning. Note that other existing detection methods may be used for the detection method of the object region, for example, detection results by other sensors such as millimeter wave radar and laser radar, time series images, or images captured by a stereo camera. A target area representing a pedestrian may be detected using a detection result obtained by detecting a three-dimensional object from.), the electromagnetic wave search region being a predetermined range i) defined based on, as a reference, the first position and ii) extending in both a direction along the distance from the own vehicle to the object and an azimuth direction from the own vehicle to the object, the image search region being a predetermined range defined based on, as a reference, the second position extending in the direction along the distance and the azimuth direction (Yamaguchi: [0022] The object detection unit 22 detects an object region representing a pedestrian by pattern recognition from each of the first captured image and the second captured image acquired by the image input unit 20. The object detection unit 22 stores a pattern of image feature values of an area representing a pedestrian obtained by learning. Note that other existing detection methods may be used for the detection method of the object region, for example, detection results by other sensors such as millimeter wave radar and laser radar, time series images, or images captured by a stereo camera. A target area representing a pedestrian may be detected using a detection result obtained by detecting a three-dimensional object from.); and enlarge the image search region in the direction along the distance (Yamaguchi: [0059] The average value of the obtained ratios obtained for each is used as the enlargement ratio of the size of the object area, and the width and height of the object area of the first captured image measured in step 110, and the enlargement ratio Based on the above, the width and height of the object area in the second captured image are estimated.) based on whether or not a portion of the object is outside the imaging region of the image sensor (Yamaguchi: [0010] As described above, the tracking in the second image is performed based on the relative position of the specific position in the region representing the tracking target with respect to each of the feature points in the first image and each of the corresponding points in the second image. Even if the tracking object is partially deformed by estimating the specific position in the area representing the object and estimating the area representing the tracking object in the second image, the processing can be performed with a simple process. Can track the tracking object stably.).
Yamaguchi does not explicitly recite the terminology "the electromagnetic wave search region...the image search region ...extending in the direction along the distance and the azimuth direction". However, Yamaguchi does disclose a method for identifying and tracking a pedestrian via on-board equipment. A skilled practitioner would recognize that doing such would require "the electromagnetic wave search region...the image search region ...extending in the direction along the distance and the azimuth direction". Thus, is a case of obviousness and implicit disclosure.
In this case, first and second object detection units that are coincidentally tracking a ped, is interpreted as having "a region which overlaps".

REGARDING CLAIM 9, Yamaguchi in view of Bowers teaches, determining whether or not an object at a first position and an object at a second position represent a same object based on the first position at which the object which exists in front of an own vehicle is detected by an electromagnetic have sensor and the second position of the object detected from an image of a forward view of the own vehicle by an image sensor; determining whether or not a portion of outside of an imaging region of the image sensor, in which the object has been detected from the acquired image; and changing determining a determination condition for determining whether or not the object represents the same object based on whether or not a portion of the object is outside the imaging region of the image sensor (Yamaguchi in view of Bowers: Limitations addressed, claim 1 (supra)).

REGARDING CLAIM 12, Yamaguchi in view of Bowers remains as applied above to claim 2 and further, Yamaguchi teaches, the set of computer-executable instructions further cause the processor to: calculate an electromagnetic wave search region and an image search region, and sets, to the determination condition, a condition that there is a region which overlaps on both the calculated electromagnetic wave search region and the calculated image search region, the electromagnetic wave search region being a predetermined range i) defined based on, as a reference, the first position and ii) extending in both a direction along the distance from the own vehicle to the object and an azimuth direction from the own vehicle to the object, the image search region being a predetermined range defined based on, as a reference, the second position extending in the direction along the distance and the azimuth direction; and enlarge the image search region in the direction along the distance based on whether or not a portion of the object is outside the imaging region of the image sensor (Yamaguchi: Limitations addressed, claim 3 (supra)).

Claims 4, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2010039617 A) in view of Bowers (US 9230442 B2) as applied to claims 1-3 above, and further in view of Focke (US 8125372 B2).

REGARDING CLAIM 4, Yamaguchi in view of Bowers remains as applied above to claim 1 and further, Yamaguchi teaches, and enlarge the predetermined threshold (Yamaguchi: [0059] The average value of the obtained ratios obtained for each is used as the enlargement ratio of the size of the object area, and the width and height of the object area of the first captured image measured in step 110, and the enlargement ratio Based on the above, the width and height of the object area in the second captured image are estimated.) based on whether or not a portion of the object is outside the imaging region of the image sensor (Yamaguchi: [0010] As described above, the tracking in the second image is performed based on the relative position of the specific position in the region representing the tracking target with respect to each of the feature points in the first image and each of the corresponding points in the second image. Even if the tracking object is partially deformed by estimating the specific position in the area representing the object and estimating the area representing the tracking object in the second image, the processing can be performed with a simple process. Can track the tracking object stably.).
Yamaguchi in view of Bowers also teaches, the set of computer-executable instructions further cause the processor to: calculate (Yamaguchi: see ¶[0022]). Yamaguchi in view of Bowers does not explicitly disclose, i) based on a first position, an electromagnetic wave prediction time which is a predicted time until the object collides with the own vehicle and ii) based on the second 
However, in the same field of endeavor, Focke teaches, “A ttc module 26 calculates a time to collision, which is herewith defined as T.sub.r, on the basis of the radar data using the data from tracking module 24” (Focke: Col. 5, Ln. 63-65); “Position data 20 of the video system are also updated periodically using a period which need not necessarily be identical to the measuring period of radar sensor 10. Another tracking module 28 tracks the located video objects on the basis of position data 20 that occur periodically. By analogy with ttc module 26, another ttc module 30 is provided to calculate a time to collision T.sub.v for each video object located” (Focke: Col. 6, Ln. 10-16); “If multiple objects are located at the same time using the two object position-finding systems, then two measured variables for the time to collision are obtained for each object, and the plausibility of each object may be checked by comparing these measured variables. For a PSS system, the shortest time to collision naturally has by far the highest relevance, so that a warning signal may be issued without any loss of time or an action may be triggered as soon as the smallest measured variables for the time to collision measured by the two object position-finding systems match” (Focke: Col. 3, Ln. 66 - Col. 4, Ln. 9), for the benefit of calculating time to collision mitigation measures.
Focke does not explicitly recite the terminology "a condition that the difference between the electromagnetic wave prediction time and the image prediction time is equal to or less than the predetermined threshold". However, Focke does teach independent radar and image object 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle apparatus disclosed by a modified Yamaguchi to include TTC taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to calculate time to collision mitigation measures.

REGARDING CLAIM 13, Yamaguchi in view of Bowers remains as applied above to claim 2 and further, Yamaguchi in view of Bowers, in further view of Focke teach, the set of computer-executable instructions further cause the processor to: i) based on a first position, an electromagnetic wave prediction time which is a predicted time until the object collides with the own vehicle and ii) based on the second position, an image prediction time which is a predicted time until the object collides with the own vehicle; and sets, to the determination condition, a condition that the difference between the electromagnetic wave prediction time and the image prediction time is equal to or less than the predetermined threshold; and enlarge the predetermined threshold based on whether or not a portion of the object is outside the imaging region on the image sensor (Yamaguchi in view of Bowers, in further view of Focke: Limitations addressed, claim 4 (supra)).

REGARDING CLAIM 14, Yamaguchi in view of Bowers remains as applied above to claim 3 and further, Yamaguchi in view of Bowers, in further view of Focke teach, the set of computer-executable instructions further cause the processor to: i) based on a first position, an electromagnetic wave prediction time which is a predicted time until the object collides with the own vehicle and ii) based on the second position, an image prediction time which is a predicted time until the object collides with the own vehicle; and sets, to the determination condition, a condition that the difference between the electromagnetic wave prediction time and the image prediction time is equal to or less than the predetermined threshold; and enlarge the predetermined threshold based on whether or not a portion of the object is outside the imaging region on the image sensor (Yamaguchi in view of Bowers, in further view of Focke: Limitations addressed, claim 4 (supra)).

REGARDING CLAIM 18, as best understood, Yamaguchi in view of Bowers remains as applied above to claim 1 and further, Yamaguchi teaches, increase the predetermined threshold to be applied to a part of the object detected by the image sensor (Yamaguchi: [0059] The average value of the obtained ratios obtained for each is used as the enlargement ratio of the size of the object area, and the width and height of the object area of the first captured image measured in step 110, and the enlargement ratio Based on the above, the width and height of the object area in the second captured image are estimated.) which is determined to be outside the imaging region of the image sensor (Yamaguchi: [0010] As described above, the tracking in the second image is performed based on the relative position of the specific position in the region representing the tracking target with respect to each of the feature points in the first image and each of the corresponding points in the second image. Even if the tracking object is partially deformed by estimating the specific position in the area representing the object and estimating the area representing the tracking object in the second image, the processing can be performed with a simple process. Can track the tracking object stably.), when it is determined that a part of the object detected by the image sensor is outside the imaging region of the image sensor (Yamaguchi: [0034] When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person; [0007] Even if the tracked object is partially deformed by excluding the points that exist in the part that operates differently from the other parts and estimating the specific position in the area of the tracked object, The region of the tracking object in the second image can be estimated with high accuracy.).
Yamaguchi in view of Bowers teach sensor fusion. Yamaguchi in view of Bowers do not explicitly disclose, a value of a parameter indicative of a positional relation, between the first position at which the object exists detected by the electromagnetic wave sensor and the second position at which the object exists detected by the image sensor, is calculated; and the set of computer-executable instructions further cause the processor to: determine whether the value of the parameter is less than the predetermined threshold, and determine that the object detected by the electromagnetic wave sensor and the object detected by the image sensor are the same object when it is determined that the value of the parameter is less than the predetermined threshold.
(Focke: [1] A ttc module 26 calculates a time to collision, which is herewith defined as T.sub.r, on the basis of the radar data using the data from tracking module 24 (Focke: Col. 5, Ln. 63-65); [2] Position data 20 of the video system are also updated periodically using a period which need not necessarily be identical to the measuring period of radar sensor 10. Another tracking module 28 tracks the located video objects on the basis of position data 20 that occur periodically. By analogy with ttc module 26, another ttc module 30 is provided to calculate a time to collision T.sub.v for each video object located (Focke: Col. 6, Ln. 10-16); [3] If multiple objects are located at the same time using the two object position-finding systems, then two measured variables for the time to collision are obtained for each object, and the plausibility of each object may be checked by comparing these measured variables. For a PSS system, the shortest time to collision naturally has by far the highest relevance, so that a warning signal may be issued without any loss of time or an action may be triggered as soon as the smallest measured variables for the time to collision measured by the two object position-finding systems match (Focke: Col. 3, Ln. 66 - Col. 4, Ln. 9).); and the set of computer-executable instructions further cause the processor to: determine whether the value of the parameter is less than the predetermined threshold (Focke: An example embodiment may include PSS module 40 issuing a warning to the driver as soon as a parameter TTC supplied by comparison module 32 is below the particular threshold value, but automatic interventions into the longitudinal guidance of the vehicle are made only on the basis of the more accurate data from data fusion module 42 (Col. 8, Ln. 8-13).), and determine that the object detected by the electromagnetic wave sensor and the object detected by the image sensor are the same object (Focke: [1] If the same time to collision is thus calculated by ttc module 26 for two radar echoes, but comparison module 32 reports that the video system has located only a single object having this time to collision, then it is clear that the two radar echoes originate from the same object. In the same manner, the information about the lateral extent of the object may be made more precise in plausibility check module 34 (Col. 6, Ln. 53 - Col. 7, Ln. 3); [also see (Col. 3, Ln. 18-31); (Col. 6, Ln. 25-40)];) when it is determined that the value of the parameter is less than the predetermined threshold (Focke: Now if the smallest of parameters TTC obtained within a measuring cycle in this way is below a threshold value defined in PSS module 40, this triggers a corresponding action by the PSS system, e.g., issue of a warning signal to the driver and/or intervention into the longitudinal guidance of the vehicle. This allows a very early issuing of the warning signal without having to wait for the results of the plausibility check procedures in plausibility check modules 34 and 36 (Col. 7, Ln. 16-24); An example embodiment may include PSS module 40 issuing a warning to the driver as soon as a parameter TTC supplied by comparison module 32 is below the particular threshold value, but automatic interventions into the longitudinal guidance of the vehicle are made only on the basis of the more accurate data from data fusion module 42 (Col. 8, Ln. 8-13).), for the benefit of calculating time to collision mitigation measures.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle apparatus disclosed by a modified Yamaguchi .

Claims 5-8, 10-11, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2010039617 A) in view of Bowers (US 9230442 B2) as applied to claims 1-3 above, and further in view of Takahama (US 20050004761 A1).

REGARDING CLAIM 5, Yamaguchi in view of Bowers remains as applied above to claim 1 and further, Yamaguchi in view of Bowers teaches the set of computer-executable instructions further cause the processor to: (Yamaguchi: [0022]), Yamaguchi in view of Bowers do not explicitly disclose, calculate a reliability of the same determination of the objects, which is based on the first position and the second position; and change the determination condition in response to the reliability being equal to or greater than a predetermined value.
However, in the same field of endeavor, Takahama teaches, “... the reliability of the image processing is determined to be high, the object under the tracking is selected and, when the reliability of the image processing is determined to be low, the object under tracking is selected if at least one of the first importance as obstacle and the second importance as obstacle is higher than a predetermined value” (Takahama: [0078]); “...the reliability of the image processing is high, the object under the tracking is selected, and when the reliability of the image processing is determined to be low, the selected object is selected in a case where at least one of the first and second importance as obstacle is lower than a predetermined value can be achieved” (Takahama: [0079]), for the benefit of establishing a confidence level for tracking, recognizing, and avoiding collision with objects in the vehicle environment.
In this case, "IP_Tracking" is calculating the reliability.
In this case, " the tracking process is continued on the basis of position" is interpreted as encompassing " first position and the second position".
In this case, high and low reliability are interpreted as "reliability is equal to or greater than a predetermined value".
In this case "At a step 324, object tracking flag is set as IP_Tracking=1. According to this process, at the next image processing, the tracking process is continued on the basis of position I(Px_z.sub.o, Py_z.sub.o) of the image processing detected object at step 208. Thus, the advantage derived from such a feature that, when the reliability of the image processing is determined to be high, the object under the tracking is selected" is interpreted as "changes the determination condition".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object tracking device disclosed by Yamaguchi in view of Bowers to include reliability determining taught by Takahama. One of ordinary skill in the art would have been motivated to make this modification in order to establishing a confidence level for tracking, recognizing, and avoiding collision with objects in the vehicle environment.

REGARDING CLAIM 6, Yamaguchi in view of Bowers remains as applied above to claim 2 and further, Yamaguchi in view of Bowers teaches, the set of computer-executable instructions further cause the processor to (Yamaguchi: [0022]), Yamaguchi in view of Bowers do not 
However, in the same field of endeavor, Takahama teaches,”...A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that the image processing causes the lost object to be detected in a case where the radar detected object is lost due to a pitching variation of a host vehicle body. Outputs of radar processing unit 2 and image processing unit 4 are connected to obstacle detection device 5....From such a hardware structure as described above, obstacle detection device 5 carries out a high degree of an obstacle detection system for the automotive vehicle by calculating and processing (performing) the corresponding functions of first importance on obstacle calculating section, second importance as obstacle calculating section, the same object determining section, and the tracking object selecting section” (Takahama: [0033]), for the benefit of recognizing, tracking, and avoiding collision with objects that are distorted, deformed, obscured, or somehow unobservable in a vehicle environment.

Takahama does not recite the terminology "provided that the object is first subjected to determination of the same object". However, Takahama does teach tracking an object, object matching, and obstacle calculating even if the object image is lost, thus, capable of the intended use of determining the object image has been lost after the tracking and matching has occurred.
In this case, "tracking" is interpreted as "continuously detected".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle apparatus disclosed by a modified Yamaguchi to include tracking an object that is lost to a sensing apparatus taught by Takahama. One of ordinary skill in the art would have been motivated to make this modification in order to recognize, track, and avoid collision with objects that are distorted, deformed, obscured, or somehow unobservable in a vehicle environment.

REGARDING CLAIM 7, Yamaguchi in view of Bowers and Takahama remain as applied above to claim 6 and further, Yamaguchi in view of Bowers and Takahama also teaches, the set of computer-executable instructions further cause the processor to: calculate in response to determining that the object caused the image loss, a reliability of the same determination for the objects based on the first position and the second position provided before the image loss occurs (Takahama: [0078] ... the reliability of the image processing is determined to be high, the object under the tracking is selected and, when the reliability of the image processing is determined to be low, the object under tracking is selected if at least one of the first importance as obstacle and the second importance as obstacle is higher than a predetermined value. [0079] ... the reliability of the image processing is high, the object under the tracking is selected, and when the reliability of the image processing is determined to be low, the selected object is selected in a case where at least one of the first and second importance as obstacle is lower than a predetermined value can be achieved; [0033] A progressive scan type CCD camera 3 (image fetching section 102) which grasps a situation of a vehicular forward photographing zone at high speeds is mounted in the vehicle. A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that the image processing causes the lost object to be detected in a case where the radar detected object is lost due to a pitching variation of a host vehicle body.); and determine whether to continue determining whether or not the object represents the same object in response to determining whether or not the lower part of the object is excluded from the acquired image and determining that the object caused the image loss (Takahama: [0033] A progressive scan type CCD camera 3 (image fetching section 102) which grasps a situation of a vehicular forward photographing zone at high speeds is mounted in the vehicle. A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that the image processing causes the lost object to be detected in a case where the radar detected object is lost due to a pitching variation of a host vehicle body. Outputs of radar processing unit 2 and image processing unit 4 are connected to obstacle detection device 5... From such a hardware structure as described above, obstacle detection device 5 carries out a high degree of an obstacle detection system for the automotive vehicle by calculating and processing (performing) the corresponding functions of first importance on obstacle calculating section, second importance as obstacle calculating section, the same object determining section, and the tracking object selecting section; [0073]…Hence, such a system configuration that the attention is paid to both of the undetected object due to the out of radar angle of field view and the object under the tracking through the radar can be achieved. FIG. 8 shows…; [0082] Even in a case wherein the positional accuracy of the object tracking through the image processing is determined to be low, the tracking of the image of the object is continued when the importance as obstacle of radar Rprob[slct] is larger than predetermined value of Th_Prob2…A redundant object detection system with the radar can be constructed since the position of the obstacle is always continuously determined; [also see ¶'s[0062, 0064, 0070, 0077, 0078, 0080] for more discussion on object tracking).
Takahama does not explicitly recite the terminology "a reliability calculation unit for calculating, for the object caused the image loss, a reliability of the same determination for the objects based on the first position and the second position provided before the image loss occurs". However, Takahama does teach determining high and low object tracking reliability process (¶'s[0078-0079]) and continuing the detection process in the event that the object is lost. 
Takahama does not explicitly recite the terminology “lower part”. However, Takahama does teach, “a hardware structure”, and “object tracking selection section” that detects the loss of an object being tracked, and through sensor fusion is capable of tracking the lost object and determining that it is the same object. Which, is capable of the intended use of tracking an object when a lower part of an image is lost or obscured.

REGARDING CLAIM 8, Yamaguchi in view of Bowers remains as applied above to claim 6 and further, Yamaguchi in view of Bowers and Takahama also teaches, the set of computer-executable instructions further cause the processor to: perform collision avoidance control for avoiding a collision of the own vehicle with objects determined as the same object (Takahama: [0085] At step 428, the routine goes to a step 429 if both of equations (14) and (15) described above are satisfied. If not (No) at step 428, the routine goes to a step 430. At step 429, obstacle detection device 5 calculates a target deceleration to reduce a collision speed from the following equation (19) and determines the present brake torque and a brake pressure from the following equation (20). These brake torque and brake pressure are compared with the object detected through the radar and the object detected through the image processing and obstacle detection device 5 outputs an object position requiring a strong driving force to the later stage and the routine goes to step 220; [0094] In a case where the radar and the image processing are determined not to be tracking (pursuing) the same object, obstacle detection device 5 calculates the target deceleration to reduce the collision speed in a case where both of Rprob[slct] and Iprob are larger than predetermined value Th_Prob1 and derives the instantaneous brake torque and brake pressure. Then, obstacle detection device 5 comprises them with the radar detected object and the detected object through the image processing.); and advancing an operation timing of the collision avoidance control in response to determining that the lower part thereof is excluded from the acquired inmage and determining that the object caused the image loss (Takahama: [0094] In a case where the radar and the image processing are determined not to be tracking (pursuing) the same object, obstacle detection device 5 calculates the target deceleration to reduce the collision speed in a case where both of Rprob[slct] and Iprob are larger than predetermined value Th_Prob1 and derives the instantaneous brake torque and brake pressure. Then, obstacle detection device 5 comprises them with the radar detected object and the detected object through the image processing; [0033] A progressive scan type CCD camera 3 (image fetching section 102) which grasps a situation of a vehicular forward photographing zone at high speeds is mounted in the vehicle. A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that the image processing causes the lost object to be detected in a case where the radar detected object is lost due to a pitching variation of a host vehicle body.).
Takahama teaches collision avoidance measures taken in the event radar and image processing are not tracking the same object, and object detection that continues in the event 

REGARDING CLAIM 10, Yamaguchi teaches, a processor; a non-transitory computer-readable storage medium; and a set of computer-executable instructions stored on the non-transitory computer-readable medium that cause the processor to (Yamaguchi: [0022] The computer 14 is configured to include a CPU, a ROM storing a program for executing a tracking processing routine to be described later, a RAM storing data and the like): determine whether or not an object at a first position and an object at a second position represent a same object (Yamaguchi: [0034] When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images) based on the first position at which the object which exists in front of an own vehicle is detected by an electromagnetic wave sensor and the second position of the object detected from an image of a forward view of the own vehicle, the image being acquired by an image sensor (Yamaguchi: [0018] The object detection unit 22 detects an object region representing a pedestrian by pattern recognition from each of the first captured image and the second captured image acquired by the image input unit 20. The object detection unit 22 stores a pattern of image feature values of an area representing a pedestrian obtained by learning. Note that other existing detection methods may be used for the detection method of the object region, for example, detection results by other sensors such as millimeter wave radar and laser radar, time series images, or images captured by a stereo camera. A target area representing a pedestrian may be detected using a detection result obtained by detecting a three-dimensional object; [FIG. 2(A)(B), 3(A)(B), 4(A)(B)] first and second positions can be observed.); and change a determination condition in determining whether or not the object represents the same object (Yamaguchi: [0034] When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images) based on whether or not a portion of the object is outside the imaging region of the image sensor (Yamaguchi: [0034] When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person; [0007] Even if the tracked object is partially deformed by excluding the points that exist in the part that operates differently from the other parts and estimating the specific position in the area of the tracked object, The region of the tracking object in the second image can be estimated with high accuracy.).
Yamaguchi does not explicitly disclose, determining whether or not a lower part of the object is excluded from the acquired image; determine an object caused an image loss, provided that the object is first subjected to determination of the same object, and the first position is then continuously detected and the second position is not detected; and determine whether to continue determining whether or not the object represents the same object in response to determining whether or not the lower part of the object is excluded from the acquired image and determining that the object caused the image loss.
However, in the same field of endeavor, Takahama teaches, “...A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that (Takahama: [0033]); “If both of Rprob[slct] and Iprob are larger than Th_Prob1, the tracking of the object through the image processing is continued. Hence, such a system configuration that the attention is paid to both of the undetected object due to the out of radar angle of field view and the object under the tracking through the radar can be achieved. FIG. 8 shows a table on an action and advantage of the image processing in a case where the laser radar detected object and the detected object through the image processing are mutually different” (Takahama: [0073]); “Even in a case wherein the positional accuracy of the object tracking through the image processing is determined to be low, the tracking of the image of the object is continued when the importance as obstacle of radar Rprob[slct] is larger than predetermined value of Th_Prob2. Hence, the positional accuracy of the object calculated from the image is more or less reduced. A redundant object detection system with the radar can be constructed since the position of the obstacle is always continuously determined” (Takahama: [0082] [also see ¶'s[0062, 0064, 0070, 0077, 0078, 0080 for further discussion]), for the benefit of recognizing, tracking, and avoiding collision with objects that are distorted, deformed, obscured, or somehow unobservable in a vehicle environment.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle apparatus disclosed by Yamaguchi to include tracking an object that is lost to a sensing apparatus taught by Takahama. One of ordinary skill in the art would have been motivated to make this modification in order to recognize, track, and avoid collision with objects that are distorted, deformed, obscured, or somehow unobservable in a vehicle environment.
Yamaguchi in view of Takahama do not explicitly disclose, determine whether or not a portion of the object is outside an imaging region of the image sensor in which the object has been detected from the acquired image.
However, in the same field of endeavor, Bowers teaches, “The adaptive sensing system may be configured to identify objects that are at least partially obscured by other objects and, in response, the adaptive sensing system may be configured to modify the configuration of one or more sensors to obtain additional information pertaining to the obscured objects” (Bowers: [ABS]); “The sensors 110 may comprise active and/or passive sensing devices, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar sensing systems, phased array sensing systems, metamaterial sensing systems, metamaterial surface antenna sensing systems such as the MSA-T systems developed by Kymeta Corporation, etc.), electro-(Bowers: Col. 4, Ln. 54-65), for the benefit of recognizing, tracking, and avoiding collision with objects that are distorted, deformed, obscured, or somehow unobservable in a vehicle environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle apparatus disclosed by a modified Yamaguchi to include an adaptive sensing system configured to identify objects that are unobservable in an image region taught by Bowers. One of ordinary skill in the art would have been motivated to make this modification in order to recognize, track, and avoid collision with objects that are distorted, deformed, obscured, or somehow unobservable in a vehicle environment.

REGARDING CLAIM 11, Yamaguchi in view of Bowers and Takahama teaches, determining whether or not an object at a first position and an object at a second position represent a same object based on the first position at which the object which exists in front of an own vehicle is detected by an electromagnetic wave sensor and the second position of the object detected from an image of a forward view of the own vehicle, the image being acquired by an image sensor; determining whether or not a portion of the object is outside an imaging region of the image sensor, in which the object has been detected from the acquired image; and changing a determination condition in determining whether or not the object represents the same object based on whether or not a portion of the object is outside the imaging region of the image sensor; determining whether or not a lower part of the object is excluded from the acquired image; determining an object caused an image loss, provided that the object is first subjected to determination of the same object, and the first position is then continuously detected and the second position is not detected; and determining whether to continue determining whether or not the object represents the same object in response to determining whether or not the lower part of the object is excluded from the acquired image and determining that the object caused the image loss (Yamaguchi in view of Bowers and Takahama: Limitations addressed claim 10 (supra)).

REGARDING CLAIM 14, Yamaguchi in view of Bowers remains as applied above to claim 2 and further, Yamaguchi in view of Bowers teaches the set of computer-executable instructions further cause the processor to (Yamaguchi: [0022]). Yamaguchi in view of Bowers and Takahama teaches, calculate a reliability of the same determination of the objects, which is based on the first position and the second position, change the determination condition in response to the reliability being equal to or greater than a predetermined value (Yamaguchi in view of Bowers and Takahama: Limitations Addressed, claim 5 (supra)).

REGARDING CLAIM 16, Yamaguchi in view of Bowers remains as applied above to claim 3 and further, Yamaguchi in view of Bowers teaches the set of computer-executable instructions further cause the processor to (Yamaguchi: [0022]). Yamaguchi in view of Bowers and Takahama teaches, calculate a reliability of the same determination of the objects, which is based on the first position and the second position; and change the determination condition in response to (Yamaguchi in view of Bowers and Takahama: Limitations Addressed, claim 5 (supra)).

REGARDING CLAIM 17, Yamaguchi in view of Bowers and Takahama remains as applied above to claim 6 and further, Yamaguchi teaches, the set of computer-executable instructions further cause the processor to: calculate an electromagnetic wave search region and an image search region, and set, to the determination condition, a condition that there is a region which overlaps on both the calculated electromagnetic wave search region and the calculated image search region, the electromagnetic wave search region being a predetermined range i) defined based on, as a reference, the first position and ii) extending in both a direction along the distance from the own vehicle to the object and an azimuth direction from the own vehicle to the object, the image search region being a predetermined range defined based on, as a reference, the second position extending in the direction along the distance and the azimuth direction; and enlarge the image search region in the direction along the distance based on whether or not a portion of the object is outside the imaging region of the image sensor (Yamaguchi in view of Bowers: Limitations Addressed, claim 3 (supra)).

Response to Arguments
Applicant's arguments (pg. 18) filed 09-27-2021 in regards to the rejection of claim 1 under 35 USC §103 have been fully considered but they are not persuasive.
The applicant has contended that Yamaguchi in view of Bowers fails to teach “determining whether an object at a first position and an object at a second position represent a 
As sited above, Yamaguchi (JP 2010039617 A) teaches “The object detection unit 22 detects an object region representing a pedestrian by pattern recognition from each of the first captured image and the second captured image acquired by the image input unit 20. The object detection unit 22 stores a pattern of image feature values of an area representing a pedestrian obtained by learning. Note that other existing detection methods may be used for the detection method of the object region, for example, detection results by other sensors such as millimeter wave radar and laser radar, time series images, or images captured by a stereo camera. A target area representing a pedestrian may be detected using a detection result obtained by detecting a three-dimensional object…” (Yamaguchi: [0018]). Wherein, Yamaguchi teaches tracking an object in first and second positions via an imaging device, and alternative methods utilizing radar and time series images (sensor fusion); and, in [FIG. 2(A)(B), 3(A)(B), 4(A)(B)] first and second positions can be observed. Thus, disclosing “based on the first position at which the object which exists in front of an own vehicle is detected by an electromagnetic wave sensor and the second position of the object detected from an image of a forward view of the own vehicle, the image being acquired by an image sensor”.
Additionally or alternatively, Bowers (US 9230442 B2) teaches, “The sensors 110 may comprise active and/or passive sensing devices, which may include, but are not limited to, one (Col. 4, Ln. 54-67)”, further informing Yamaguchi of utilizing sensor fusion for object recognition or tracking an object.
Additionally or alternatively, Takahama (US 20050004761 A1) also teaches “A progressive scan type CCD camera 3 (image fetching section 102) which grasps a situation of a vehicular forward photographing zone at high speeds is mounted in the vehicle. A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that the image processing causes the lost object to be detected in a case where the radar detected object is lost due to a pitching variation of a host vehicle body. Outputs of radar processing unit 2 and image processing unit 4 are connected to obstacle detection device 5” (Takahama: [0033]), further teaching sensor fusion for tracking an object. Because Yamaguchi, Bowers, and Takahama teaches object recognition/tracking via sensor fusion, which is the claimed element, the examiner respectfully maintains the rejection of claim 1 (and claims 9-11, parallel in scope) under 35 USC §103.

Applicant's arguments filed see page 20, filed 09-27-2021  have been fully considered but they are not persuasive.
Applicant has contended the applied prior art references relied upon for the rejections of dependent claims 2-8, and 12-17 do not cure the deficiencies of claim 1. Respectfully, as cited above, it is the examiners position that Yamaguchi, Bowers, and Takahama teaches object recognition/tracking via sensor fusion, which is the claimed element, thus the prior art relied upon for the rejections of dependent claims 2-8, and 12-17 still apply.

Applicant’s arguments, see page 15, filed 09-27-2021, with respect to the minor informalities objections of claims 1 and 9 have been fully considered and are persuasive.  The informalities objections of claims 1 and 9 has been withdrawn. 

Applicant’s arguments, see page 15, filed 09-27-2021, with respect to 35 USC §112(f) interpretations of claims 1-7, 9-10, and 12-17, and the corresponding §112(a)/(b) rejections of record have been fully considered and are persuasive.  The 35 USC §112(f) interpretations of claims 1-7, 9-10, and 12-17, and the corresponding §112(a)/(b) rejections of record has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663